Citation Nr: 1341574	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial, compensable schedular rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO awarded service connection and assigned an initial 0 percent (noncompensable) rating for bilateral hearing loss with an effective date of January 10, 2010.  In November 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in November 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.  A supplemental statement of the case was issued in April 2013 and the case is now before the Board.

As the Veteran disagreed with the initial rating assigned following the award of service connection for bilateral hearing loss, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The U. S. Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The June 2010 VA audiological examination report and September 2010 addendum show the examiner did not describe the functional effects caused by the Veteran's hearing disability.  The VA examination is therefore inadequate and the Veteran must be afforded a new one.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination to determine the extent of hearing impairment in his ears.  In addition to providing the objective test results required for rating purposes, the examiner should also describe the effects of the Veteran's hearing loss disability on his functioning.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


